         Case 1:21-cv-00751-KK-JHR Document 6 Filed 08/19/21 Page 1 of 2




                              IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

ANGELA SALAZAR, on
behalf of J.M., a minor child,

                 Plaintiff,
v.                                                                                    CV 21-0751 KK/JHR

RIO RANCHO PUBLIC SCHOOLS,
Board of Education, GEORGE
ARCHULETA in his individual
Capacity, and JOHN DOE #1 in
His individual capacity,

                 Defendants.

                                INITIAL SCHEDULING ORDER
        This case is assigned to me for scheduling, case management, discovery and other non-

dispositive motions. The Federal Rules of Civil Procedure, as amended, as well as the Local

Rules of the Court will apply to this lawsuit.

        The parties, appearing through counsel or pro se, will “meet and confer” no later than

Thursday, September 23, 2021, to formulate a provisional discovery plan. FED. R. CIV. P.

26(f). The time allowed for discovery is generally 120 to 150 days. The parties will cooperate in

preparing a Joint Status Report and Provisional Discovery Plan (“JSR”) which follows the

sample JSR available at the Court’s web site. 1 The blanks for suggested/proposed dates are to be

filled in by the parties. Actual dates will be promulgated by order of the court shortly after entry

of the JSR. Plaintiff(s), or Defendant(s) in removed cases, is (are) responsible for filing the JSR

by Thursday, October 7, 2021.
1
  Pursuant to Administrative Order No. 06-173, the JSR replaces and supersedes the Provisional Discovery Plan and
the Initial Pretrial Report, effective January 2, 2007. Please visit the Court’s web site, www.nmcourt.fed.us to
download the standardized Joint Status Report and Provisional Discovery Plan form.
            Case 1:21-cv-00751-KK-JHR Document 6 Filed 08/19/21 Page 2 of 2




           Good cause must be shown and the Court’s express and written approval obtained for any

modification of the dates in the scheduling order that issue from the JSR.

           Initial disclosures under FED. R. CIV. P. 26(a)(1) shall be made within fourteen (14) days

of the meet-and-confer session.

           A Rule 16 scheduling conference will be conducted by telephone on Friday, October 15,

2021, at 3:00 p.m. Counsel shall call the following telephone number to be connected to the

conference: (888) 278-0296 (access code: 9998216).

           At the Rule 16 scheduling conference, counsel will be prepared to discuss discovery

needs and scheduling, all claims and defenses, the use of scientific evidence and whether a

Daubert 2 hearing is needed, initial disclosures, and the time of expert disclosures and reports

under FED. R. CIV. P. 26(a)(2). We will also discuss settlement prospects and alternative dispute

resolution possibilities and consideration of consent pursuant to 28 U.S.C. § 636(c). Client

attendance is not required. If service on all parties is not complete, plaintiff(s) appearing through

counsel or pro se, is (are) responsible for notifying all parties of the content of this order.

           Pre-trial practice in this cause shall be in accordance with the foregoing.




                                            ________________________________________
                                            UNITED STATES MAGISTRATE JUDGE




2
    Daubert v. Merrell Dow Pharmaceuticals, 509 U. S. 579 (1993).
